UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2120


SALAME M. AMR,

                 Plaintiff - Appellant,

          v.

EDDIE N. MOORE, JR.; NASSER RASHIDI; LARRY C. BROWN; KEITH
M. WILLIAMSON,

                 Defendants – Appellees,

          and

VIRGINIA STATE UNIVERSITY,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00628-REP)


Submitted:   March 15, 2012                  Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se.            Gregory Clayton Fleming,
Senior Assistant Attorney General,          Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Salame   M.    Amr   appeals   the   district     court’s    order

denying     his    motion     for   reconsideration      and   request     for    a

hearing.        We have reviewed the record and find no reversible

error.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.     Amr v. Virginia State Univ., No. 3:07-cv-00628-REP (E.D.

Va. Sept. 26, 2011).          We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented       in    the

materials      before   the    court   and    argument   would    not    aid     the

decisional process.



                                                                        DISMISSED




                                         3